        Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMR (USA HOLDINGS) INC.,
                                  Plaintiﬀ,
                                                                         OPINION & ORDER
                       – against –
                                                                            18 Civ. 7849 (ER)

KEN GOLDBERG and NEIL GOLDBERG
                                  Defendants.


RAMOS, D.J.:
           EMR (USA Holdings), Inc. (“EMR”) brings this action against Ken and Neil

Goldberg relating to a sale agreement the parties signed. On September 30, 2019, the

Court provided the parties a copy of its opinion on the Goldbergs’ motion to dismiss (the

“September 30 Order”), 1 which allowed EMR’s claim for speciﬁc performance against

Ken to proceed, but dismissed EMR’s claims for indemnity against Ken and Neil as

unripe because EMR had not established an underlying liability for which it could be

indemniﬁed. Less than a month after the Court issued the September 30 Order, EMR

requested to ﬁle the instant motion. In its proposed complaint, attached as an exhibit to

EMR’s motion (“Proposed Complaint”), EMR seeks to add a claim for breach of contract

against Ken, and requests rescission and other damages as a result of the alleged breach.
�e Proposed Complaint also names Neil “to the extent rescission and rescissory

damages are requested.” �e Goldbergs oppose EMR’s motion.

           For the reasons stated below, EMR’s motion is GRANTED in part and DENIED

in part.




1
    A redacted copy of this decision was ﬁled on the docket on October 25, 2019. (See Doc. 121.)
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 2 of 27




I.       BACKGROUND

         A.     Factual Background

         �e following facts are taken from the Proposed Complaint unless otherwise

noted.

         EMR is the United States holding company for a global scrap-metal-recycling

business. (Proposed Complaint ¶ 8.) It operates throughout the United States through its

regional operating companies. (Id.) �e Goldbergs owned a scrap-metal recycling

business, Gold Metal Recyclers, which was based in Texas and operated throughout the
South and Southwest via various entities (together, “Gold Metal’). (Id. ¶ 9.) On August

31, 2011, the Goldbergs sold Gold Metal and all its assets to EMR for more than

$100,000,000. (Id. ¶ 10.) �e transaction was executed pursuant to a Contribution and

Sale Agreement (the “Sale Agreement”). (Id.) As per the Agreement, a new company,

EMR Gold Recycling, LLC (“EMR Gold”) was formed, of which EMR eventually

owned 100% membership interest. (Id. ¶ 12.)

         �e Sale Agreement, in Section 5.9, contained a provision that all of Gold Metal’s

“Conﬁdential Information” comprised “valuable assets” and that, after the transaction

was complete, EMR would have exclusive ownership of this information. (Id. ¶ 14.) �e

Goldbergs had a continuing obligation “not to make use of such information for [their]

own purposes or for the beneﬁt of [anyone else].” (Id. ¶ 15 (quoting the Sale Agreement

§ 5.9).) �e Goldbergs also had a continuing obligation to “use reasonable eﬀorts to

cause [their] representatives” to treat the Conﬁdential Information with the same care.

(Id.) All representations, warranties, covenants, and agreements were to “survive

indeﬁnitely.” (Id. ¶ 16.)




                                             2
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 3 of 27




       In 2017, Ken and his son, Richard, started a new scrap-metal-recycling business,

Geomet Recycling (“Geomet”). (Id. ¶ 18.) EMR alleges that Ken used its Conﬁdential

Information to start and operate the business, including customer and supplier lists,

employee information, sales data, and so forth, and that he continues to use this

information to the detriment of EMR. (Id. ¶¶ 18-19.) EMR also alleges that Ken caused

Geomet and his representatives to the use the Conﬁdential Information. (Id. ¶ 21.)

       According to EMR, it would not have agreed to enter into the Sale Agreement if

Ken had not made the representations in Section 5.9 and if it had known that Ken would
breach those representations. (Id. ¶ 32.) According to EMR, it “paid the sellers

(including Ken) more than $100 million for the purchase and exclusive use of Gold

Metal’s assets (including especially the Conﬁdential Information),” and that because of

Ken’s breaches, it “no longer has that beneﬁt of its bargain.” (Id. ¶ 33.)

       �e Sale Agreement also contains two other clauses that bear on this motion, both

found in Section 7 of the Sale Agreement. �e ﬁrst, Section 7.9, provides as follows:
       Exclusive Remedy. EMR and the Sellers each acknowledge and agree that, from
       and after the Closing, its sole and exclusive remedy with respect to any and all
       claims (other than claims for fraud and other equitable claims for injunctive relief
       or speciﬁc performance) relating (directly or indirectly) to the subject matter of
       this Agreement or the transactions contemplated hereby . . ., regardless of the
       legal theory under which such liability or obligation may be sought to be imposed
       whether sounding in contract or tort, or whether at law or in equity, or otherwise,
       shall be pursuant to the provisions set forth in [Section 7].
Section 7 is titled Indemniﬁcation, and includes a variety of other provisions, including

one that provides for the Goldbergs’ indemniﬁcation of EMR
       from any and all out-of-pocket Liabilities, obligations, claims, contingencies,
       damages, costs and expenses, including all court costs, litigation expenses and
       reasonable attorney’s fees . . . that any EMR Party may suﬀer or incur as a result
       of or relating to: (a) the breach of any representation or warranty made by the
       Sellers in this Agreement or in the closing certiﬁcate delivered by the Sellers; [or]
       (b) the breach of any covenant or agreement of any Seller in this Agreement or in
       the closing certiﬁcate delivered by the Sellers. . ..




                                             3
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 4 of 27




(Sale Agreement, § 7.1.) Section 7.1 further provides that these obligations are joint and

several. (Id.)

       B.        �e Texas Litigation
       This is not the only litigation spurred by Ken’s formation of Geomet. As ex-

plained in greater detail in the Court’s September 30 Order, on October 13, 2017, EMR

and its operating companies, including EMR Gold, sued Geomet, Ken, and eleven other

previous employees of EMR Gold in Texas State Court (the “Texas Case”). (See Doc.

121 at 4.) In that case, EMR and the other plaintiffs bring the following eight causes of

action: (1) violation of the Texas Uniform Trade Secrets Act by EMR against all defend-

ants; (2) breach of fiduciary duty by EMR Gold against Ken; (3) breach of fiduciary duty

by all plaintiffs other than EMR against all defendants other than Ken and Geomet; (4)

tortious interference with existing contracts; (5) tortious interference with employee con-

tracts by Gold Metal and EMR against Ken; (6) breach of contract by EMR Gold against

Ken; (7) conspiracy; and (8) an application for a temporary restraining order and tempo-

rary injunction. (Id.) These claims spring from various alleged misuses of EMR’s confi-

dential information. (Id.) The confidential information at issue is both the information

that was purchased by EMR in the Sale Agreement, as well as confidential information

developed after the sale transaction. (Id.)

       There is currently a temporary injunction in place in the Texas litigation that pre-

vents the defendants in that action from using any confidential information and trade se-

crets they may have acquired from the plaintiffs. (Id.) The defendants in that case filed a

motion to dismiss under Texas state law. (Id.) The trial court denied the motion, and the

appeals court affirmed in part and reversed in part on August 22, 2019 (the “August

Texas Decision”). (Id.) In the August Texas Decision, the Texas appeals court ruled in


                                              4
      Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 5 of 27




ways Defendants claim are beneficial to their position here. On January 23, 2020, how-

ever, the same court withdrew the August Texas Decision, and replaced it with one that

affirmed the trial court’s denial of defendants’ motion. (See Doc. 135-1.)

II.    LEGAL STANDARD

       Rule 15 allows a party to amend its pleading with the other party’s written con-

sent or the Court’s leave. Fed. R. Civ. P. 15(a)(2). “The court should freely give leave

[to amend] when justice so requires.” Id. In Loreley Financing (Jersey) No. 3 Ltd. v.

Wells Fargo Securities, LLC, 797 F.3d 160 (2d Cir. 2015), the Second Circuit reaffirmed

that the “liberal spirit” of Rule 15 embodies a “strong preference for resolving disputes

on the merits.” Id. at 190–91 (quoting Williams v. Citigroup Inc., 659 F.3d 208, 212–13

(2d Cir. 2011)). Motions to amend are ultimately within the discretion of the district

court judge, who may deny leave to amend for “good reason, including futility, bad faith,

undue delay, or undue prejudice to the opposing party.” McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 200 (2d Cir. 2007). The party opposing the motion to amend bears

the burden of establishing that amendment would be futile, unduly prejudicial, or in bad

faith. Usov v. Lazar, No. 13 Civ. 818 (RWS), 2014 WL 4354691, at *8 (S.D.N.Y. Sept.

2, 2014).

       The parties dispute whether EMR’s motion is also subject to Rule 16’s “good

cause” standard. The Goldbergs argue that it does because a scheduling order has been

entered in this case. In Parker v. Columbia Pictures Industries, the Second Circuit held

that “despite the lenient standard of Rule 15(a), a district court does not abuse its discre-

tion in denying leave to amend the pleadings after the deadline set in the scheduling order

where the moving party has failed to establish good cause.” 204 F.3d 326, 340 (2d Cir.

2000). EMR argues against the applicability of the good cause standard here because,

under Parker, the standard only applies in instances in which the date to amend pleadings

is fixed in the scheduling order, which it was not here. Indeed, as EMR notes, at least



                                              5
       Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 6 of 27




one court in this District has declined to apply the good cause standard for this reason.

See Contrera v. Langer, 314 F. Supp. 3d 562, 576 n. 6 (S.D.N.Y. 2018) (“No such dead-

line has been set in this case, however. Parker is therefore inapposite.”) The rub, how-

ever, is that while the scheduling order the parties submitted did not provide a deadline

for amendment, it arguably should have. See Fed. R. Civ. P. 16(b)(3)(A) (“The schedul-

ing order must limit the time to join other parties, amend the pleadings, complete discov-

ery, and file motions.”)

        The problem is largely an academic one, however, for at least two reasons. First,
“Courts since Parker have interpreted that case to stand for the proposition that the ‘good

cause’ standard is permitted but not mandated when a party seeks to amend its pleadings

after the deadline set in the scheduling order.” Ramsay-Nobles v. Keyser, No. 16 Civ.

5778 (CM), 2018 WL 6985228, at *7 (S.D.N.Y. Dec. 18, 2018) (citing Bridgeport Music,

Inc. v. Universal Music Grp., Inc., 248 F.R.D. 408,412 (S.D.N.Y. 2008)). And here, the

Court elects not to apply the good cause standard. EMR sought amendment in a manner

that complied with the scheduling order entered, and did so less than 30 days after the

Court provided the parties with a copy of its decision dismissing aspects of EMR’s prior

complaint. It seems to the Court that the amendment is sought at least in part in response

to that decision. Second, the Court finds that even if it were to apply the Rule 16 good

cause standard, which focuses on the diligence of the moving party, it would come to the

same conclusion. See Parker, 204 F.3d at 340 (citing In re Milk Prods. Antitrust

Litig., 195 F.3d 430, 437 (8th Cir. 1999)).

III.    DISCUSSION

        �e Goldbergs argue that leave to amend should be denied because it would be

futile. �ey argue that the proposed breach of contract claim is barred by the Sale

Agreement and collateral estoppel principles, that Colorado River abstention would

require dismissal of the proposed breach of contract claim, that the proposed breach of

contract claim fails to state a claim, and that the proposed breach of contract claim seeks


                                              6
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 7 of 27




a double recovery. �ey also argue that the proposed breach of contract claim is made in

bad faith, and that the addition of the proposed breach of contract claim would cause

undue prejudice. �e Court addresses each argument in turn.

       A.      Futility

       An amendment to a pleading is futile if the proposed claim would not withstand a

motion to dismiss pursuant to Rule 12(b)(6). Dougherty v. N. Hempstead Bd. of Zoning

Appeals, 282 F.3d 83, 88 (2d Cir. 2002). To withstand a motion to dismiss, the plaintiﬀ

must allege suﬃcient facts that, when accepted as true, “state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiﬀ pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Because the Court evaluates the amendment “through the prism of a Rule 12(b)(6)

analysis,” the Court accepts the plaintiﬀ’s factual allegations as true and draws all

reasonable inferences in favor of the plaintiﬀ. Henneberry v. Sumitomo Corp. of Am.,

415 F. Supp. 2d 423, 433 (S.D.N.Y. 2006). However, the Court is not required to credit

legal conclusions, bare assertions, or conclusory allegations. Iqbal, 556 U.S. at 678, 681,

686 (citing Twombly, 550 U.S. at 555).

               1.         �e Sale Agreement Bars the Proposed Breach of Contract Claim

       �e Goldbergs argue the proposed breach of contract claim is barred by the

parties’ Sale Agreement, which they assert provides that “besides ‘claims for fraud’ and

‘equitable claims for injunctive relief or speciﬁc performance,’ EMR’s ‘sole and

exclusive remedy with respect to any an all claims . . . relating (directly or indirectly to

the subject matter of the Sale Agreement’ is indemniﬁcation.” (Doc. 132 at 6.) EMR

counters that the Goldbergs’ interpretation of the Sale Agreement would essentially leave

it without means of recovering damages for Defendants’ alleged breaches in light of the

Court’s order, made upon the Goldbergs’ motion, that EMR’s claim for indemnity is not


                                              7
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 8 of 27




ripe because no underlying liability has been established. EMR argues that the Goldbergs

cannot have it both ways—seek dismissal of indemnity claims as unripe because no

underlying liability has been established, and prevent a claim seeking to establish the

underlying liability because it is not a claim for indemnity. EMR encourages the Court to

ﬁnd the Goldbergs’ argument barred by the doctrine of judicial estoppel.

       �e clause at issue, Section 7.9, provides that the “sole and exclusive remedy with

respect to any and all claims (other than claims for fraud and other equitable claims for

injunctive relief or speciﬁc performance) relating . . . to the subject matter of this
Agreement . . . shall be pursuant to the provisions set forth in [Section 7].” Section 7 is

titled Indemniﬁcation, and includes a provision that provides for Sellers indemniﬁcation

of EMR “from any and all out-of-pocket Liabilities, . . . damages, costs and expenses. . .

that any EMR Party may suﬀer . . . as a result of . . .: (a) the breach of any representation

or warranty made by the Sellers in this Agreement . . .; [or] (b) the breach of any

covenant or agreement of any Seller in this Agreement. . ..” (Sale Agreement, § 7.1.) �e

Goldbergs argue that these clauses, read together, foreclose the proposed breach of

contract claim because it is not one for indemnity, fraud, or speciﬁc performance.

       �e Court need not now decide EMR’s claim that judicial estoppel forecloses the

Goldbergs’ argument, and reserves such a determination for a later date when it has the

beneﬁt of more complete brieﬁng and the Goldbergs have an opportunity to respond to

EMR’s judicial estoppel argument.

       �e Court does, however, ﬁnd that the Goldbergs’ interpretation of the Sale

Agreement as precluding a claim for damages is not the only reading of the agreement.

Section 7.9 provides that all claims relating to the Sale Agreement, other than those for

fraud and other equitable claims for injunctive relief or speciﬁc performance, “shall be

pursuant to the provisions set for in [Section 7].” While this means all claims are

governed by Section 7, it is not apparent to the Court on the record before it that this

would necessarily mean that a breach of contract claim is barred because it is not one for


                                               8
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 9 of 27




indemniﬁcation. Section 7.1 speciﬁes, among other things, that Sellers are to indemnify

EMR for “any and all. . . damages. . . that any EMR Party may suﬀer or incur as a result

of” Sellers’ breach of a representation, warranty, covenant or agreement suggests a

mechanism to bring a breach of contract claim. Indeed, reading the Sale Agreement in

the way the Goldbergs propose would seem to lead to an absurd result: A claim for

indemniﬁcation is barred because no underlying liability has been established, but a claim

seeking to establish that underlying liability is barred because it is not one for indemnity.

See Wilder v. World of Boxing LLC, 310 F. Supp. 3d 426, 441 (S.D.N.Y. 2018), aﬀ’d, 777
F. App’x 531 (2d Cir. 2019) (A “contract should not be interpreted to produce a result that

is absurd.”) (citing Lipper Holdings v. Trident Holdings, 1 A.D.3d 170, 171 (1st Dep’t

2003).

         Because the Goldbergs have not shown that Section 7 unambiguously bars the

proposed breach of contract claim, the Court ﬁnds that amendment would not be futile.

See DK LIPA LLC v. SB Energy Holdings, LLC, No. 19 Civ. 1405 (LGS), 2020 WL

3000383, at *4 (S.D.N.Y. June 4, 2020) (“Defendants have not shown that the Agreement

is unambiguous in a way that supports only their interpretation, as they must to prevail on

a motion to dismiss.”)

                2.       Colorado River Abstention

         The Goldbergs also argue that the proposed breach of contract claim would make

this action more parallel to the Texas Case warranting dismissal or a stay of this entire

case pursuant to Colorado River Water Conservation District v. United States, 424 U.S.

800 (1976).

         This is not the first occasion on which the Goldbergs have raised a Colorado

River abstention argument in this litigation. They did so also in seeking to dismiss the

last operative complaint, an argument the Court rejected. In its September 30 Order, the




                                              9
    Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 10 of 27




Court conceded that the “two cases will necessarily turn on the same questions of fact,

and in some instances, law,” but nevertheless determined that this action and the Texas

Case are not parallel. Specifically, the Court noted that the case in Texas concerns claims

for state-based trade secrets and other tort claims, not the contract claims at issue here,

and EMR does not seek specific performance of the Sale Agreement through the Texas

Case. The Court determined, therefore, that “the Texas litigation is incapable of dispos-

ing of EMR’s claim for relief” and the relief sought in Texas is “a poor substitute for the

relief sought by EMR in this action.” (Doc. 121 at 30.)

       “Generally, as between state and federal courts, the rule is that ‘the pendency of

an action in the state court is no bar to proceedings concerning the same matter in the

[f]ederal court having jurisdiction . . ..” Colorado River, 424 U.S. at 817 (quoting

McClellan v. Carland, 217 U.S. 268, 282 (1910)). Abstention from exercising federal ju-

risdiction “is the exception, not the rule.” Id. at 813. In Colorado River, the Supreme

Court explained that “[t]he doctrine of abstention, under which a District Court may de-

cline to exercise or postpone the exercise of its jurisdiction, is an extraordinary and nar-

row exception to the duty of a District Court to adjudicate a controversy properly before

it.” Id. (internal quotation marks omitted) (emphasis added) (quoting Cty. of Allegheny v.

Frank Mashuda Co., 360 U.S. 185, 188–89 (1959)). The Court held that “in situations

involving the contemporaneous exercise of concurrent jurisdictions,” a federal court, in

“exceptional” circumstances, may abstain from exercising jurisdiction when parallel

state-court litigation could result in “comprehensive disposition of litigation” and absten-

tion would conserve judicial resources. Id. at 813, 817–18 (internal quotations and cita-

tions omitted). “Absent broad state court jurisdiction that would enable the state court to




                                              10
    Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 11 of 27




dispose of the entire matter, including the issues before the federal court, abstention could

hardly be justified on grounds of ‘[w]ise judicial administration, giving regard to conser-

vation of judicial resources and comprehensive disposition of litigation.’” Andrea Thea-

tres, Inc. v. Theatre Confections, Inc., 787 F.2d 59, 62–63 (2d Cir. 1986) (quoting Colo-

rado River, 24 U.S. at 817) (modification in Andrea Theatres); see also Mazuma Holding

Corp. v. Bethke, 1 F. Supp. 3d 6, 21 (E.D.N.Y. 2014) (same).

       “An analysis of whether a court should abstain under Colorado River begins with

a determination of whether the concurrent federal and state proceedings are ‘parallel’ in

nature.” Fernandez v. City of New York, 2017 WL 2894144, at *2 (S.D.N.Y. July 7,

2017) (citing Dittmer v. Cty. of Suﬀolk, 146 F.3d 113, 118 (2d Cir. 1998)). Federal and

state proceedings are “parallel” for abstention purposes when “substantially the same

parties are contemporaneously litigating substantially the same issue in another

forum.” Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating Dist.,

673 F.3d 84, 100 (2d Cir. 2012). “Perfect symmetry of parties and issues is not required.

Rather, parallelism is achieved where there is a substantial likelihood that the state

litigation will dispose of all claims presented in the federal case.” Shields v. Murdoch,

No. 11 Civ. 4917 (PGG), 2012 WL 4097199, at *5 (S.D.N.Y. Sept. 18, 2012) (quoting In

re Comverse Tech., Inc., No. 06 Civ. 1849 (NGG) (RER), 2006 WL 3193709, at *2

(E.D.N.Y. Nov. 2, 2006)) (emphasis in original) (internal quotation marks omitted). If a

court determines the actions are parallel, it next considers six factors, with the balance

heavily weighted in favor of the exercise of jurisdiction.’” Niagara Mohawk Power

Corp. v. Hudson River-Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012)




                                             11
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 12 of 27




(quoting Moses H. Cone, 460 U.S. at 16) (internal quotation marks omitted). �e six

factors are:

        (1) whether the controversy involves a res over which one of the courts has as-
        sumed jurisdiction, (2) whether the federal forum is less inconvenient than the
        other for the parties, (3) whether staying or dismissing the federal action will
        avoid piecemeal litigation, (4) the order in which the actions were filed, and
        whether proceedings have advanced more in one forum than in the other, (5)
        whether federal law provides the rule of decision, and (6) whether the state proce-
        dures are adequate to protect the plaintiff’s federal rights.

        Woodford v. Cmty. Action Agency of Greene County, Inc., 239 F.3d 517, 522 (2d

Cir. 2001) (internal citations omitted).

        The Goldbergs argue the proposed breach of contract claim “brings this lawsuit

much closer to” the Texas Case. The addition of the proposed breach of contract claim,

however, does not make the Texas Case any better at resolving all the claims at issue

here than it did at the time of the September 30 Order. See Shields, 2012 WL 4097199, at

*5 (“[P]arallelism is achieved where there is a substantial likelihood that the state litiga-

tion will dispose of all claims presented in the federal case.’”) (quoting In re Comverse

Tech., Inc., No. 06 Civ. 1849 (NGG) (RER), 2006 WL 3193709, at *2 (E.D.N.Y. Nov. 2,

2006)) (emphasis in Shields); Doc. 121 at 29-30. The addition of the proposed breach of

contract claim does not render the actions suddenly parallel—the Texas Case still does

not involve contract claims and the relief sought through that action remains a poor sub-

stitute for the relief sought here.

        3.      Failure to Plead a Breach of Contract Claim Against Neil

        �e Goldbergs argue the proposed breach of contract claim is futile because it

fails to allege a breach of contract claim against Neil, speciﬁcally because it does not

allege that Neil breached the Sale Agreement and that EMR suﬀered damages as a result

of that breach. EMR concedes that it does not allege that Neil breached the Sale


                                              12
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 13 of 27




Agreement, but argues that Neil is a proper party because, pursuant to the Sale

Agreement, he is jointly and severally liable for Ken’s breaches. �e Court agrees.

Section 7.1 of the Sale Agreement provides that the “Sellers, jointly and severally, shall

indemnify, defend and hold harmless EMR . . . from any and all out-of-pocked Liabilities

. . . that any EMR Party may suﬀer or incur as a result of or relating to” a breach by the

Sellers.

           Further, EMR argues that it included Neil as a party because the Goldbergs’

counsel contended at the pre-motion conference that rescission would be inappropriate
without him. (Doc. 134 at 4 (citing Doc. 127 at 14:3-9.)) Courts have held that a party is

properly in a lawsuit, even if no claim is made against it, if the party is necessary for

purposes of a claim for rescission. See Hayrioglu v. Granite Capital Funding, LLC, 794

F. Supp. 2d 405, 416 (E.D.N.Y. 2011).

           4.     Failure to State a Claim �at Ken Breached the Sale Agreement

           �e Goldbergs argue that the proposed breach of contract claim is futile because it

fails to state a claim that Ken breached the Sale Agreement. �e argument appears to rest

almost entirely on factual ﬁndings in the August 22, 2019 opinion by the Court of

Appeals for the Fifth District of Texas, which the Goldbergs contend undermine the

plausibility of EMR’s allegations. (See Doc. 132 at 13-14.)

           �e Goldbergs argument fails for multiple reasons. First, the August Texas

Opinion was withdrawn, and replaced by one that does not make the same ﬁnding.

Second, even if that opinion had not been withdrawn, the factual ﬁndings therein would

not be properly the subject of judicial notice for present purposes. See Glob. Network

Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006) (“‘A court may

take judicial notice of a document ﬁled in another court not for the truth of the matters

asserted in the other litigation, but rather to establish the fact of such litigation and related

ﬁlings.’”) (quoting Int’l Star Class Yacht Racing Ass’n v. Tommy Hilﬁger U.S.A.,

Inc., 146 F.3d 66, 70 (2d Cir. 1998); Corley v. Jahr, No. 11 Civ. 9044 (RJS) (KNF), 2013


                                               13
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 14 of 27




WL 265450, at *6 (S.D.N.Y. Jan. 24, 2013), report and recommendation adopted, 2013

WL 1453367 (S.D.N.Y. Mar. 28, 2013) (“[T]he Court does not take judicial notice of

any factual ﬁndings recited in the state courts’ opinions or any conclusions based on those

ﬁndings, since those ﬁndings are not admissible for their truth in this action.”).

        �e Goldbergs, therefore, are left with the claims in the Proposed Complaint

itself. But the Goldbergs do not point to any deﬁciencies in the allegations and the Court

is aware of none. While the Goldbergs argue that certain of the damages requested in

connection with the breach of contract claim are improperly pled, their quarrel with the
pleading of “actual” damages seems to be simply that the claim alleged is not plausible. 2

�e Court disagrees.

        Under New York law, the elements of a cause of action for breach of contract are

(1) the existence of a contract; (2) performance of the contract by one party; (3) breach by

the other party; and (4) damages suﬀered as a result of the breach. See, e.g., Beautiful

Jewellers Private Ltd. v. Tiﬀany & Co., 438 Fed. Appx. 20, 21–22 (2d Cir. 2011) (citing

First Invs. Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir. 1998). �e Proposed

Complaint asserts that EMR and Ken and Neil entered into a Sale Agreement in 2011

with respect to sale of certain business assets, operations, and goodwill to EMR.

(Proposed Complaint ¶ 10.) EMR alleges that it performed its obligations under the Sale

Agreement. (Id. ¶ 23.) EMR alleges that in agreeing to the Sale Agreement, Ken and

Neil undertook to treat certain information as conﬁdential, to refrain from using that

Conﬁdential Information for their own purposes, and to use reasonable eﬀorts to cause

their representatives to do the same. (Id. ¶ 28.) �e Proposed Complaint alleges Ken,

together with his son, started Geomet in 2017 and that he used and caused his



2
  �e Goldbergs state that the Proposed Complaint “lacks concrete allegations of actual damages caused by
Ken’s alleged use of conﬁdential information,” but nowhere explains why the alleged damages are
insuﬃciently concrete. (Doc. 132 at 13.) In any event, the Court disagrees with the Goldbergs’ assertion.




                                                   14
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 15 of 27




representatives to use certain Conﬁdential Information for the beneﬁt of Geomet. (Id. ¶¶

18-19, 21, 29.) EMR alleges that by using the Conﬁdential Information for Geomet’s

beneﬁt in contravention of the Sale Agreement, EMR was damaged because the improper

use of the information reduced the value of EMR’s use of the Conﬁdential Information. 3

(Id. ¶¶ 33, 34.) EMR also claims it was damaged by relying on the representations that

Ken allegedly breached because it would not have entered the Sale Agreement had it

known Ken would breach it and use the Conﬁdential Information. (Id. ¶¶ 32, 35.)

        �e Federal Rules require “only a short and plain statement of the claim showing
that the pleader is entitled to relief, in order to give the defendant fair notice of what the .

. . claim is and the grounds upon which it rests.” Arista Records, LLC v. Doe 3, 604 F.3d

110, 119 (2d Cir. 2010) (quoting Twombly, 550 U.S. at 555) (internal quotation marks

omitted). �e question on a motion to dismiss “is not whether a plaintiﬀ will ultimately

prevail but whether the claimant is entitled to oﬀer evidence to support the claims.” Sikhs

for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond,

Inc. v. Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995)). �e Court ﬁnds that the

proposed breach of contract claim would not be futile under this standard.

        5.       Failure to State a Claim for Damages

        �e Goldbergs take issue with certain of the damages requested for the proposed

breach of contract claim, claiming that the inclusion of each would be futile. �e Court

addresses each in turn.

                          a)       Rescission

        �e Goldbergs argue that the proposed breach of contract fails to state a claim for

rescission (a) because it has failed to name EMR Gold and (b) because rescission is not

available here given the facts—namely, that EMR allegedly “unreasonable delay[ed] in

3
  �e Goldbergs characterize the proposed breach of contract claim as “blanketly pointing to the opening of
Geomet” to establish breach and damages. (Doc. 132 at 14.) But that is plainly not what EMR has done.
It has pointed to contractual terms it alleged Defendants breached and explained why it was damaged by
the alleged breaches.



                                                   15
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 16 of 27




requesting this remedy,” that the parties are unable “to return to the status quo prior to the

execution of the Sale Agreement,” and that an adequate remedy at law exists. (Doc. 132

at 8.)

         �e ﬁrst argument can be dispensed of quickly: �e Court already determined

that even if EMR is a necessary party to this lawsuit, its absence does not compel

dismissal because it could be joined without destroying diversity. (Doc. 121 at 27.)

         With regards to the second argument, that rescission is not available here given

the facts EMR alleges, the Court agrees with EMR that dismissal at this juncture would
be premature. Courts frequently allow cases to proceed beyond the pleading stage in the

face of similar obstacles. See, e.g., Ambac Assur. Corp. v. EMC Mortg. Corp., 08 Civ.

9464 (RMB), 2009 WL 734073, at *2 (S.D.N.Y. Mar. 16, 2009) (denying motion to strike

prayer for rescissory damages because relief requested would be determined once

entitlement to remedies is proven) (citing Delano Farms Co. v. California Table Grape

Comm’n, 07 Civ. 1610 (OWW), 2009 WL 426600, at *34 (E.D. Cal. Feb. 20, 2009));

Assured Guar. Mun. Corp. v. UBS Real Estate Secs., Inc., 2012 WL 3525613, at *7

(S.D.N.Y. Aug. 15, 2012) (“It would be premature to strike a remedy at the pleadings

stage.”). While claims for rescission must be commenced without unreasonable delay,

the Second Circuit has stressed a “case-by-case” determination of reasonableness, noting

that reasonableness “suggests a malleable standard that comports with the overall

equitable nature of this remedy.” Ballow Brasted O'Brien & Rusin P.C. v. Logan, 435

F.3d 235, 240 (2d Cir. 2006) (citing Adams–Mitchell Co. v. Cambridge Distrib. Co., 189

F.2d 913, 917 (2d Cir. 1951); 13 Am. Jur. 2d, Cancellation of Instruments § 2 (2005).)

Such a determination is inappropriate at the motion to dismiss stage. See Ace Sec. Corp.

Home Equity Loan Tr., Series 2007-HE3 ex rel. HSBC Bank USA, Nat. Ass’n v. DB

Structured Prod., Inc., 5 F. Supp. 3d 543, 557 (S.D.N.Y. 2014) (“[C]ourts are generally

hesitant in any event to strike remedies before the parties have presented any facts




                                             16
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 17 of 27




bearing on the suitability of equitable relief.”) (citing Lipsky v. Commonwealth United

Corp., 551 F.2d 887, 894–98 (2d Cir. 1976).)

         Similarly, while rescission is only available where there is no adequate remedy at

law and the status quo may be substantially restored, Syncora Guar. Inc. v. EMC Mortg.

Corp., 874 F. Supp. 2d 328, 340 (S.D.N.Y. 2012), “courts applying New York law in this

district routinely allow rescission claims ‘to survive in the alternative at the pleading

stage’” and ﬁnd decisions about the ability to return to the status quo to present factual

issues premature for resolution at the pleading stage. See Loreley Fin. (Jersey) No. 3 Ltd.
v. Wells Fargo Sec., LLC, No. 12 Civ. 3723 (RJS), 2016 WL 5719749, at *3 (S.D.N.Y.

Sept. 29, 2016) (quoting Fertitta v. Knoedler Gallery, LLC, No. 14 Civ. 2259 (JPO), 2015

WL 374968, at *12 (S.D.N.Y. Jan. 29, 2015)); Deutsche Alt-A Sec. Mortg. Loan Tr.,

Series 2006-OA1 v. DB Structured Prods., Inc., 958 F. Supp. 2d 488, 506 n. 15 (S.D.N.Y.

2013) (“Defendant’s argument that rescission here will not ensure that the ‘status quo be

substantially restored[ ]’ presents factual issues premature at this stage.”). 4

         Accordingly, the Court does not ﬁnd EMR’s claim for rescission to be futile.

                           b)        “Supplier-Based Damages”

         �e Goldbergs also seek to preclude EMR from pleading what they term

“supplier-based damages,” a reference it seems to EMR’s allegation that Ken used

supplier lists sold to EMR for Geomet’s beneﬁt. �e Goldbergs argue the August Texas

Decision dismissed these damages with prejudice. As noted above, however, the August




4
  Defendants also argue the claim for rescission fails because EMR has already received valuable
consideration in the Sale Agreement, other than exclusive use of the Conﬁdential Information Ken
allegedly used. As the Court understands the claim, however, EMR’s request for restitution is not based on
failure of consideration, but because Ken’s alleged breach defeats the purpose of the Sale Agreement. See
Proposed Complaint ¶ 33 (“�e situation caused by Ken’s breach is so far from the bargain that the parties
struck so as to defeat it entirely.”); Loreley Fin. (Jersey) No. 3 Ltd., 2016 WL 5719749, at *2 (In order to
obtain rescission, ‘a party must allege fraud in the inducement of the contract; failure of consideration; an
inability to perform the contract after it is made; or a breach in the contract which substantially defeats the
purpose thereof.’) (quoting Mina Inv. Holdings Ltd. v. Lefkowitz, 16 F. Supp. 2d 355, 362 (S.D.N.Y. 1998).)



                                                      17
    Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 18 of 27




Texas Decision is no longer in eﬀect and, therefore, the ﬁndings made therein have no

bearing on this suit.

                        c)    Consequential Damages

       �e Proposed Complaint requests “an award of actual and consequential damages

from Ken, together with EMR’s reasonable attorney’s fees, costs, and pre- and post-

judgment interest at the highest rate allowed by law.” (Proposed Complaint ¶ 37.) �e

Complaint nowhere speciﬁes which consequential damages EMR seeks, but it elsewhere

includes requests for other damages, including “beneﬁt-of-the-bargain damages.” (Id. ¶¶
35-36, 38.)

       �e Goldbergs argue that EMR’s request for consequential damages is futile.

�ey interpret EMR’s request for beneﬁt-of-the-bargain damages as requesting

consequential damages and attack it because it is allegedly “devoid of any allegations

concerning the reasonable certainty of EMR’s alleged bargain, let alone any basis to

calculate this alleged ﬁgure.” (Doc. 132 at 12.)

       Damages for breach of contract are generally divided into two types: “[G]eneral

damages which naturally and obviously ﬂow from the breach, and the ‘less obvious kinds

of damages’ known as ‘special’ or consequential damages. Envirocon, Inc. v. Brookhaven

Sci. Assocs., LLC, No. 06 Civ. 3137 (TCP), 2006 WL 8435927, at *10–11 (E.D.N.Y. Dec.

26, 2006) (quoting Joseph M. Perillo, Calamari & Perillo on Contracts, § 14.5 at 570 (5th

ed. 2003)). Consequential damages are “[l]osses that do not ﬂow directly and

immediately from an injurious act but that result indirectly from the act.” DAMAGES,

Black’s Law Dictionary (10th ed. 2014). So called beneﬁt-of-the-bargain damages

generally do not fall within this category. See In re CCT Commc’ns, Inc., 464 B.R. 97,

118 (Bankr. S.D.N.Y. 2011) (ordinary beneﬁt of the bargain market damages are

recovered as general damages); Latham Land I, LLC v. TGI Friday’s, Inc., 96 A.D.3d

1327, 1331 (3rd Dep’t 2012) (where the plaintiﬀ sought to recover “the loss of the beneﬁt




                                            18
    Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 19 of 27




of the bargain,” the damages sought were not barred by a contractual provision excluding

consequential damages).

       Consequential damages diﬀer from general damages in another important way—

as a form of special damages, they are subject to Federal Rule 9(g) which requires that

they be speciﬁcally stated. Fed. R. Civ. P. (9)(g). Some courts have also required a

plaintiﬀ seeking consequential damages to allege facts from which it can be inferred that

the damages were within the contemplation of the parties at the time of contracting. See

Nat’l R.R. Passenger Corp. v. Arch Specialty Ins. Co., 124 F. Supp. 3d 264, 281
(S.D.N.Y. 2015). “�e primary purpose of Rule 9(g) is one of notice, both to inform

defending parties as to the nature of the damages claimed in order to avoid surprise; and

to inform the court of the substance of the complaint.” Nat’l R.R. Passenger Corp., 124

F. Supp. 3d at 281 (quoting Carnell Const. Corp. v. Danville Redevelopment & Hous.

Auth., 745 F.3d 703, 725 (4th Cir. 2014) (internal quotation marks omitted)).

       As discussed above, the Court is not convinced by the Goldbergs’ description of

EMR’s request for beneﬁt-of-the-bargain damages as consequential damages. �ey are

general damages not subject to Federal Rule 9(g). In re CCT Commc’ns, Inc., 464 B.R. at

116 n. 15 (beneﬁt-of-the-bargain damages are “expectancy” damages and award the

plaintiﬀ for the “value of the promised performance less the costs he avoid by not

performing his own side of the bargain”) (citing 3 DOBBS § 12.2(1), at 25.); U.S. ex rel.

Feldman v. van Gorp, 697 F.3d 78, 87 (2d Cir. 2012) (describing beneﬁt-of-the-bargain

damage calculation as that available in the “run-of-the-mine breach-of contract-case.”)

�e Court sees no reason to dismiss them at the pleading stage. See Sporre S.A. de C.V. v.

Int’l Paper Co., No. 99 Civ. 2638 (HB), 1999 WL 1277243, at *9 (S.D.N.Y. Dec. 30,

1999) (“[T]he central questions at issue here—whether the plaintiﬀ has proven such

damages with a reasonable certainty, and whether or not [plaintiﬀ] has shown that such

damages were reasonably contemplated—is an issue of proof rather than an issue of

pleading.”) (emphasis in original).


                                            19
    Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 20 of 27




       Reading the Proposed Complaint, however, the Court is uncertain what speciﬁc

damages EMR seeks in its request for consequential damages. EMR’s brieﬁng on this

motion does not clarify the matter. �e Court, therefore, ﬁnds that the Proposed

Complaint’s request for consequential damages fails Fed. R. Civ. P. 9(g) requirement that

they be speciﬁcally stated and that the Proposed Complaint’s request for consequential

damages would not survive a motion to dismiss.

                      d)      Reliance Damages

       �e Goldbergs also argue that the Proposed Complaint’s request for reliance
damages is futile. �e Goldbergs argue EMR has failed to plead that these damages are

“proximate in eﬀect” to the Sale Agreement and that these damages are “purely

speculative” because the Proposed Complaint “nowhere alleges any conduct by EMR in

reliance on the Sale Agreement, or the ﬁnancial implication of such conduct.” (Doc. 132

at 12-13.)

       �e Proposed Complaint seeks “damages suﬀered in reliance on Ken’s contractual

promise.” (Proposed Complaint ¶ 35.) According to the Proposed Complaint, Ken

agreed in the Sale Agreement to not use the Conﬁdential Information for the beneﬁt of

any person or entity other than EMR, that EMR relied on this representation, and would

not have entered the Sale Agreement without the representation. (Id. ¶ 32.)

       �e Court ﬁnds the Proposed Complaint’s allegations of reliance damages

suﬃcient to survive beyond the pleading stage. �e Goldbergs’ arguments to the contrary

are premature. Xpedior Creditor Tr. v. Credit Suisse First Bos. (USA) Inc., 341 F. Supp.

2d 258, 271–72 (S.D.N.Y. 2004) (noting that contract damages can take any of three

forms, expectation, reliance or restitution damages, and that the question of whether

claimed damages are caused by defendant’s breach are premature for resolution at the

motion to dismiss stage.)




                                            20
    Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 21 of 27




       6.      Collateral Estoppel

       �e Goldbergs argue the proposed breach of contract claim is futile because it is

barred by the August Texas Decision. After the Goldbergs ﬁled their papers, however,

that court withdrew the decision, meaning there has been no ﬁnal decision on the merits

in the Texas Case. �is bars the application of collateral estoppel here. See Schwartz v.

HSBC Bank USA, N.A., 160 F. Supp. 3d 666, 674 (S.D.N.Y. 2016) (“For collateral

estoppel to apply, four elements must be satisﬁed: ‘[i] the issues of both proceedings must

be identical, [ii] the relevant issues were actually litigated and decided in the prior
proceeding, [iii] there must have been ‘full and fair opportunity' for the litigation of the

issues in the prior proceeding, and [iv] the issues were necessary to support a valid and

ﬁnal judgment on the merits.’”) (quoting Cent. Hudson Gas & Elec. Corp. v. Empresa

Naviera Santa S.A., 56 F.3d 359, 368 (2d Cir. 1995).

       7.      Double Recovery

       �e Goldbergs argue that “EMR cannot recover twice for the same alleged

injury.” (Doc. 132 at 20-21.) �e Goldbergs do not state exactly how this should factor

into the Court’s analysis at this juncture, but the Court presumes the Goldbergs are

arguing that the supposed double recovery EMR seeks renders its proposed breach of

contract claim futile.

       EMR counters that it seeks damages here not recoverable in the Texas litigation,

including rescissory damages, but in any event resolving questions of a supposed

improper recovery is improper at this stage. �e Court agrees that it is premature to

resolve the question of double recovery now. Unlike the plaintiﬀs in some of the cases

the Goldbergs cite, EMR has not already recovered for the alleged injuries. See, e.g.,

Sparaco v. Lawler, Matusky, Skelly Engineers LLP, 313 F. Supp. 2d 247, 252 (S.D.N.Y.

2004). Moreover, courts in this Circuit have determined it inappropriate to dismiss a

claim as seeking double recovery at the pleading stage. See Bais Yaakov of Spring Valley

v. Educ. Testing Serv., 251 F. Supp. 3d 724, 750 (S.D.N.Y. 2017) (citing Jenkins v. Nat’l


                                              21
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 22 of 27




Grid USA, No. 15 Civ 1219, 2017 WL 1208445, at *10 (E.D.N.Y. Mar. 31, 2017)). �e

only pleadings-stage case the Goldbergs cite in support of their argument considered the

issue in the context of Colorado River abstention, a doctrine the Court has considered and

determined does not warrant dismissal here. See Abe v. New York Univ., No. 14 Civ. 9323

(RJS), 2016 WL 1275661, at *10 (S.D.N.Y. Mar. 30, 2016).

        B.       Bad Faith

        The Goldbergs argue that EMR seeks amendment in bad faith. As support for this

claim, the Goldbergs point to EMR’s waffling with regards to including Neil as a De-
fendant, 5 EMR’s supposed “misrepresentations” about the nature of the Texas Case, and

EMR’s supposed delay in bringing the proposed breach of contract claim.

        To establish that a movant’s amendment is made in bad faith, the opponent must

show “‘something more than mere delay or inadvertence . . .,’ such as seeking to derive

some unique tactical advantage through their amendment.” Usov, 2014 WL 4354691, at

*8 (quoting Primetime 24 Joint Venture v. DirecTV, Inc., No. 99 Civ. 3307 (RMB)

(MHD), 2000 WL 426396, at *5–6 (S.D.N.Y. Apr. 20, 2000)).

        The Court finds that the Goldbergs have not satisfied their burden of showing bad

faith. The Goldbergs do not explain how EMR’s supposed waffling with regards to Neil

demonstrates bad faith or evinces a desire to derive some unique tactical advantage. Ra-

ther the hesitancy of naming Neil as a defendant may arise from the fact that EMR does

not allege that he breached the Sale Agreement. Indeed, EMR notes that it added Neil in

the Proposed Complaint precisely because the Goldbergs’ counsel indicated that he be-

lieved the proposed complaint submitted to the Court in requesting a pre-motion confer-

ence was flawed because it did not name Neil. (Doc. 127 at 14:3-9.) Arguably one of the


5
  EMR’s ﬁrst complaint in this action did not name Neil. �en, before Ken moved to dismiss the ﬁrst
complaint, it ﬁled an amended complaint that included Neil. After the Court dismissed the claim against
Neil, EMR presented the Court, in connection with its request for a pre-motion conference on this motion,
with a proposed amended complaint that did not include Neil. �e Proposed Complaint it eventually ﬁled
in connection with this motion, however, included Neil.



                                                   22
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 23 of 27




primary purposes of a pre-motion conference is to resolve disputes without the need of

motion practice. See Richardson Greenshields Sec., Inc. v. Lau, 825 F.2d 647, 652 (2d

Cir. 1987) (“[Pre-motion conferences] serve the useful purpose of narrowing and resolv-

ing conflicts between the parties and preventing the filing of unnecessary papers.”) It

seems unreasonable to accuse EMR of bad faith for correcting a potential problem the

Goldbergs have themselves identified. 6

        Nor is the Court convinced that EMR’s descriptions of the Texas Case demon-

strate bad faith with regards to seeking to file a Proposed Complaint. The Goldbergs may

disagree with those characterizations, but it is a far stretch to claim those representa-

tions—which concern the extent to which the Texas Case concerns the Sale Agreement—

are made in bath faith. The Goldbergs imply that EMR is attempting to vexatiously mul-

tiply proceedings but, as the Court has already recognized, while the two cases may turn

on the same questions of fact and, in some instances, law, the Texas Case concerns state-

based trade secret and other tort claims, while this action concerns contract claims. (Doc.

121 at 30.) The Proposed Complaint does not change that.

        The Court is also unpersuaded that EMR’s supposed delay justifies denying its re-

quest to bring the proposed breach of contract claim. The Goldbergs assert that EMR

was aware of the facts underlying Ken’s breach in 2017 and needlessly waited 24 months

to bring the claim. “Delay alone, however, is insufficient to support a denial of a motion

to amend.” Garcia v. Benjamin Grp. Enterprises, Inc., No. 09 Civ. 2671 (SJ), 2010 WL

11626957, at *1 (E.D.N.Y. July 12, 2010) (citing Block v. First Blood Assocs., 988 F.2d


6
  Defendants’ assertion that EMR should be judicially estopped from naming Neil because it did not do so
in the proposed complaint it previously provided the Court is equally unpersuasive. Judicial estoppel
requires a showing that the party against whom estoppel is sought “succeeded in persuading a court to
accept that party’s earlier position,” and that “the party seeking to assert an inconsistent position would
derive an unfair advantage or impose an unfair detriment on the opposing party if not estopped.” New
Hampshire v. Maine, 532 U.S. 742, 743 (2001). Neither is the case here. �e Court clearly did not allow
EMR to proceed with this motion because of a potential defect Defendants noted. Moreover, Defendants
can hardly be said to be subjected to “unfair detriment” because EMR decided to keep Neil in the lawsuit in
response to Defendants’ own assertion that it would be improper to proceed without him.



                                                    23
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 24 of 27




344, 350 (2d Cir. 1993)). In any event, as EMR notes, the proposed breach of contract

claim relates to the same conduct and the same breaches as the indemnification claims

that the Court dismissed without prejudice less than 30 days before EMR sought amend-

ment. EMR asserts that it studied the Court’s decision and that its Proposed Complaint is

a result of its consideration of that decision. The facts support this justification. The

Court’s decision dismissed the indemnity claims in part because EMR had not established

an underlying liability for which it could be indemnified. The Proposed Complaint seeks

to establish that liability. This sequence does not support a finding of bad faith. See

Duling v. Gristede’s Operating Corp., 265 F.R.D. 91, 98 (S.D.N.Y. 2010) (“A change in

litigation strategy is a legitimate reason for seeking to amend a pleading under the liberal

standard of Rule 15(a), as is the correction of potential deficiencies in the complaint.”)

(citations omitted); Luparello v. Inc. Vill. of Garden City, 290 F.Supp.2d 341, 344

(E.D.N.Y.2003) (“[T]o the extent that the proposed amendments may be said to cure de-

ficiencies in the complaint, that result is not a basis for their denial.”).
        C.      Undue Prejudice

         In determining whether a proposed amendment would unduly prejudice the

opposing party, courts consider whether the amendment would “(i) require the opponent

to expend signiﬁcant additional resources to conduct discovery and prepare for trial; (ii)

signiﬁcantly delay the resolution of the dispute; or (iii) prevent the plaintiﬀ from bringing

a timely action in another jurisdiction.” Block v. First Blood Assocs., 988 F.2d 344, 350

(2d Cir. 1993). “[T]he longer the period of an unexplained delay, the less will be required

of the nonmoving party in terms of a showing of prejudice.” Id. (quoting Evans v.

Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d Cir. 1983)). “Prejudice alone is insuﬃcient

to justify a denial of leave to amend; rather, the necessary showing is ‘undue prejudice to

the opposing party.’” A.V. by Versace, Inc. v. Gianni Versace S.p.A., 87 F. Supp. 2d 281,

299 (S.D.N.Y. 2000) (citing Foman v. Davis, 371 U.S. 178, 299 (1962)). “Complaints

‘based solely on delay and litigation expense’ are insuﬃcient to ‘constitute prejudice


                                               24
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 25 of 27




suﬃcient to warrant denial of leave to amend.’” Sanders v. Houslanger & Assocs.,

PLLC, No. 17 Civ. 8985 (DC), 2018 WL 6444921, at *2 (S.D.N.Y. Sept. 6, 2018) (Chin,

J., sitting by designation) (quoting Pasternack v. Shrader, 863 F.3d 162, 174 (2d Cir.

2017)). “�e party opposing the amendment bears the burden of proving that prejudice

exits.” Ramsay-Nobles, 2018 WL 6985228, at *8.

         �e Goldbergs assert three categories of prejudice: to Ken, to Neil, and to “Ken’s

alleged representatives in the Texas Case.”

         With regards to Ken, the Goldbergs assert that the Proposed Complaint would
force him to defend substantially the same lawsuit in two diﬀerent jurisdictions and force

him to litigate collateral estoppel issues that will result from the overlapping nature of

this and the Texas Case. 7 But the Goldbergs do not explain the added burden of the

proposed breach of contract claim given that this litigation will proceed even without it.

Indeed, the Court has already found that even without this claim this litigation will still

involve factual and legal overlap with the Texas Case. Defending an additional claim

may require some additional expense, but the Goldbergs have not demonstrated that

doing so here would constitute an undue burden. 8 See Am. Med. Ass’n v. United

Healthcare Corp., No. 00 Civ. 2800 (LMM), 2006 WL 3833440, at *7 (S.D.N.Y. Dec. 29,

2006) (ﬁnding absence of prejudice where “allowing the addition of the proposed claims

would not dramatically change the nature of the case against Defendants.”)

         �e Goldbergs assert that the proposed breach of contract claim would also

constitute an undue prejudice against Neil because “EMR’s opportunistic inclusion of

Neil in this lawsuit has and will require additional resources for discovery and trial


7
  Defendants also assert that Ken and others would suﬀer undue prejudice by litigating issues decided by
the August Texas Decision, but as previously noted, this opinion was withdrawn.
8
  Defendants nowhere state what additional burden they will face from having to defend the proposed
breach of contract claim. EMR’s opening brief argued that because the nature of the proposed breach of
contract claim is similar to the previously operative complaint, there will be no need to conduct “signiﬁcant
(if any) additional written discovery,” and noted that no depositions had already taken place, and no experts
had been designated or deposed. (Doc. 130 at 14.)



                                                     25
     Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 26 of 27




preparation,” a prejudice that the Goldbergs argue is exacerbated by the fact that the

proposed breach of contract claim does not allege wrongdoing on Neil’s part. (Doc. 132

at 24-25.) �e Court has already rejected the Goldbergs’ characterization of EMR’s

inclusion of Neil as a Defendant as opportunistic. �e Court is also hard-pressed to see

how Neil is prejudiced given that approximately one month before EMR sought

amendment, Neil was still in the lawsuit. �e proposed breach of contract claim does not

signiﬁcantly change the nature of Neil’s involvement in the lawsuit from that time, it

merely seeks to correct a deﬁciency in the previous complaint about which the Goldbergs
themselves complained. See Scott v. Chipotle Mexican Grill, Inc., 300 F.R.D. 193, 200

(S.D.N.Y. 2014) (ﬁnding lack of undue prejudice where defendant had previously

attempted to seek discovery over matters related to the proposed claim).

        Lastly, the Goldbergs argue that amendment would unduly prejudice Ken’s

alleged representatives in the Texas Case because they would face the burden and

expense of third party discovery and because this Court’s rulings might present collateral

estoppel issues in the Texas Case. 9 EMR disputes the Goldbergs’ standing to complain of

the prejudice of amendment against third parties. Although it is true that the prejudice

analysis has typically concerned prejudice of amendment against the defendant, the

Goldbergs have not established amendment would be suﬃciently prejudicial even if the

eﬀects were felt by a party to this action. Discovery costs alone are insuﬃcient to

establish undue prejudice. See United States v. Cont'l Illinois Nat’l Bank & Trust Co. of

Chicago, 889 F.2d 1248, 1255 (2d Cir. 1989) (“�e adverse party’s burden of undertaking

discovery, standing alone, does not suﬃce to warrant denial of a motion to amend a

pleading.”) Randolph–Rand Corp. of New York v. Tidy Handbags, Inc., No. 96 Civ. 1829

(LMK) (DCF), 2001 WL 1286989, at *4 (S.D.N.Y. Oct. 24, 2001) (internal quotation

omitted) (“Allegations that an amendment will require the expenditure of some additional

9
  �e Goldbergs do not identify to whom speciﬁcally “Ken’s alleged representatives in the Texas Case”
refers.



                                                  26
      Case 1:18-cv-07849-ER Document 144 Filed 07/17/20 Page 27 of 27




time, eﬀort, or money do not constitute undue prejudice.”) (citing Block v. First Blood

Assocs., 988 F.2d 344, 351 (2d Cir. 1993)). And, the Court has already addressed the

Goldbergs’ argument that litigating collateral estoppel issues presents an undue burden.

         D.     Good Cause

         While a party need not generally show good cause for amending its pleading

under Rule 15, because the Goldbergs have argued Rule 16 should apply here since a

scheduling order has been entered in this case, the Court addresses it brieﬂy. As noted

above, diligence is the primary concern of the good cause analysis, see Parker, 204 F.3d
at 340, and the Court ﬁnds that EMR acted suﬃciently diligently in proposing the

amended complaint shortly after, and seemingly in response to, the Court’s order

dismissing its prior claim for contract damages.

         Allowing amendment is in line with the Supreme Court’s dictate that “that

amendment should normally be permitted, and . . . refusal to grant leave without

justiﬁcation is ‘inconsistent with the spirit of the Federal Rules.’” See Rachman Bag Co.

v. Liberty Mut. Ins. Co., 46 F.3d 230, 234 (2d Cir. 1995) (quoting Forman v. Davis, 371

U.S. 178, 182 (1962)).

IV.      CONCLUSION

         For the foregoing reasons, EMR’s motion for to amend its complaint is DENIED

with respect to the request for consequential damages, but is otherwise GRANTED.

         EMR is directed to ﬁle its amended complaint no later than July 21, 2020.

         �e Clerk of the Court is respectfully directed to terminate the motion at

Doc. 129.


It is SO ORDERED.


Dated:    July 14, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.


                                             27
